Name: Commission Regulation (EC) No 1971/96 of 14 October 1996 reducing the basic and buying-in prices for oranges, mandarins and clementines for the 1996/97 marketing year as a result of the overrun in the intervention threshold for 1995/96
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural structures and production
 Date Published: nan

 No L 261 /36 MEN-] Official Journal of the European Communities 15 . 10 . 96 COMMISSION REGULATION (EC) No 1971/96 of 14 October 1996 reducing the basic and buying-in prices for oranges , mandarins and Clementines for the 1996/97 marketing year as a result of the overrun in the intervention threshold for 1995/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1 363/95 (2), and in particular Article 16b (4) thereof, quantities bought in and whereas the quantities of mandarins are to be treated as qualifying under an inter ­ vention measure with a view to determining any overrun in the intervention threshold for those products; Whereas, according to information supplied by the Member States, intervention measures adopted in the Community in respect of the 1995/96 marketing year related to 1 820 733 tonnes of oranges, 55 735 tonnes of mandarins and 200 789 tonnes of Clementines; whereas the Commission therefore notes an overrun of 618 733 tonnes in the case of oranges; 19 435 tonnes in the case of mandarins and 72 189 tonnes in the case of Clementines ; Whereas, in view of the foregoing, the basic and buying-in prices for oranges, mandarins and Clementines for the 1996/97 marketing year as fixed by Council Regu ­ lation (EC) No 1190/96 of 26 June 1996 fixing the basic price and buying-in price applicable in the fruit and vege ­ tables sector for the 1996/97 marketing yearQ must be reduced by 16 % in the case of oranges, 6 % in the case of mandarins and 8 % in the case of Clementines; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas Commission Regulation (EC) No 2359/95 (3) fixes the intervention threshold for oranges at 1 202 000 tonnes, the intervention threshold for mandarins at 36 300 tonnes and the intervention threshold for Clemen ­ tines at 176 800 tonnes for the 1995/96 marketing year; Whereas , pursuant to Article 16a ( 1 ) of Regulation (EEC) No 1035/72 and Article 2 ( 1 ) of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 1 6b of Regula ­ tion (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (4), as last amended by Regulation (EC) No 1327/95 (5) respectively, if, in the course of a marketing year, intervention measures adopted for oranges, Clementines and mandarins involve quantities exceeding the intervention thresholds fixed for those products and for that marketing year, the basic and buying-in prices fixed for those products for the following marketing year are to be reduced by 1 % for each 37 700 tonnes in the case of oranges, 1 % for each 8 100 tonnes in the case of Clementines and 1 % for each 3 000 tonnes in the case of mandarins by which the threshold is exceeded; HAS ADOPTED THIS REGULATION: Article 1 The basic and buying-in prices for oranges, Clementines and mandarins for the 1996/97 marketing year as fixed by Regulation (EC) No 1190/96 are hereby reduced by 16 % in the case of oranges , 6 % in the case of mandarins and 8 % in the case of Clementines and shall be as set out in the Annex . Whereas, pursuant to Article 9 of Council Regulation (EC) No 3119/93 of 8 November 1993 laying down special measures to encourage the processing of certain citrus fruits (% the quantities of oranges delivered for processing under that Regulation are to be added to the Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. (') OJ No L 118 , 20 . 5 . 1972, p. 1 . I1) OJ No L 132, 16 . 6 . 1995, p. 8 . (3) OJ No L 241 , 10 . 10 . 1995, p. 7 . ( «) OJ No L 198 , 26 . 7 . 1988 , p. 9 . ( s) OJ No L 128 , 13 . 6 . 1995, p. 8 . ") OJ No L 279 , 12 . 11 . 1993, p. 17 . f7) OJ No L 156, 29 . 6 . 1996, p. 4 . 15 . 10 . 96 EN Official Journal of the European Communities No L 261 /37 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 October 1996. For the Commission Franz FISCHLER Member of the Commission No L 261 /38 I EN Official Journal of the European Communities 15 . 10 . 96 ANNEX BASIC AND BUYING-IN PRICES (1996/1997 marketing year) MANDARINS For the period from 16 November 1996 to 28 February 1997 (ECU/100 kg net) I Basic price Buying-in price November (from 16 to 30) 41,48 26,55 December 41,02 25,94 January 40,42 25,02 February 38,41 24,40 These prices refer to packed mandarins of Quality Class I , size 54 to 69 mm. SWEET ORANGES For the period from 1 December 1996 to 31 May 1997 (ECU/100 kg net) Basic price Buying-in price December 34,77 21,99 January 30,48 19,81 February 31,23 20,30 March 33,54 20,77 April/May 34,30 21,07 These prices refer to packed oranges of the Moro, Navel , Navellina, Salustiana, Sanguinello and Valencia late varieties , Quality Class I , size 67 to 80 mm . CLEMENTINES For the period from 1 December 1996 to 15 February 1997 (ECU/100 kg net) Basic price Buying-in price December 37,10 20,50 January 34,46 19,04 February (from 1 to 15) 40,21 19,04 These prices refer to packed Clementines (Citrus reticulata, Blanco), Quality Class I, size 43 to 60 mm. Note: The prices given in this Annex do not include the cost of the packaging in which the product is presented .